department of the treasury internal_revenue_service washington d c nov tax_exempt_and_government_entities_division uniform issue list ee gt wt legend taxpayer a irab ira c ira d account e amount amount amount bank l bank m bank n bank o dear this is in response to your letter dated date as supplemented by correspondence dated date date and date in which you request through your authorized representative a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he withdrew amount from ira b maintained with bank l taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to confusion regarding bank m's online application taxpayer a further represents that amount has not been used for any other purpose in early a certificate of deposit cd held in taxpayer a’s ira b equal to amount was scheduled to mature taxpayer a represents that he wanted to diversify ira b by dividing it into three separate iras with three different financial institutions on february transfer of amount from ira b to ira c an ira account he established with bank o for purposes of the transfer on march transfer of amount from ira b to ira d an ira account he established with bank n for purposes of the transfer on march taxpayer requested a transfer of amount from ira b to account e an account he believed to be an ira account which he established with bank m for purposes of the transfer taxpayer a requested a trustee-to trustee taxpayer a requested a in order to establish an ira account online bank m requires that a personal account application as opposed to a business account application be completed the personal account application refers to various investments including a bank m cd and on the same line indicates that the minimum term for an ira cd i sec_12 months taxpayer a believed that by selecting a 12-month cd he was in fact establishing an ira account taxpayer a requested that bank l transfer amount to this account a bank l statement submitted by taxpayer a indicates that bank m wired amount directly to bank m the cd held in account e matured and bank m issued a check to however taxpayer a discovered that account e was not an ira when on march taxpayer a equal to amount plus earnings taxpayer a promptly requested a waiver from the internal_revenue_service the service and continues to hold the check issued to him by bank m based on the above facts and representations you request a ruling that the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount from ira account b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a are consistent with his assertion that his failure to accomplish a timely rollover was caused by confusion regarding bank m’s online application therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact address all correspondence to se t ep ra t1 please also sincerely yours cote a w etti carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
